September 12, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                          Appellants

NO. 14-12-00264-CV                           V.

       E. BARGER MILLER, III AND REUNION POTASH COMPANY,
                              Appellees
                 ________________________________

                        REUNION POTASH COMPANY,
                                     Appellant
NO. 14-12-00318-CV                           V.

 WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                            Appellees
                ________________________________



      These consolidated appeals from the trial court’s judgment signed March 27,
2012, were heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order all parties to pay their own costs incurred in this appeal.

      We further order this decision certified below for observance.